


Exhibit 10.6

 

Execution Version

 

AMENDMENT NO. 1 TO THE

 

AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP

 

OF

 

ARES OFFSHORE HOLDINGS L.P.

 

This AMENDMENT NO. 1, dated as of January 1, 2015 (this “Amendment”), to the
Limited Partnership Agreement of Ares Offshore Holdings L.P. (the
“Partnership”), dated as of May 1, 2014 (the “Agreement”), is made by its sole
general partner, Ares Offshore Holdings, Ltd. (the “General Partner”). 
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.

 

WHEREAS, Section 11.6 of the Agreement provides that the General Partner may
amend the Agreement without the consent of the Limited Partners in accordance
with the provisions thereof; and

 

WHEREAS, in accordance with the provisions of Section 11.6 of the Agreement, the
General Partner has deemed it advisable to amend the Agreement.

 

NOW, THEREFORE, the General Partner does hereby amend the Agreement as follows:

 

AMENDMENT

 

1.1                               Amendments.

 

(a)                                 Section 1.1 of the Agreement is hereby
amended by adding the following definition in the appropriate alphabetical
order:

 

“Ares Owners Mirror Units” means Class Mirror Units (as defined in the Ares
Owners LP Agreement).

 

“Ares Owners LP Agreement” means the limited partnership agreement of Ares
Owners LP.

 

(b)                                 The following definition in Section 1.1 of
the Agreement is hereby amended and restated in its entirety as follows:

 

“Corresponding Rate” means the number of Class A Units that would be forfeited
or cancelled upon the forfeiture or cancellation of Ares Owners Mirror Units or
Common Units pursuant to any agreements governing such Ares Owners Mirror Units
or Common Units, as applicable. As of the Effective Date, the

 

--------------------------------------------------------------------------------


 

Corresponding Rate shall be 1 for 1. The Corresponding Rate shall be adjusted
accordingly by the General Partner in its sole discretion upon: (a) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Units that is not accompanied by an identical subdivision or combination
of the Ares Owners Mirror Units, as applicable, or Common Units, as applicable;
or (b) any subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
Ares Owners Mirror Units, as applicable, or Common Units, as applicable, that is
not accompanied by an identical subdivision or combination of the Class A Units.

 

(c)                                  Section 8.2(b) of the Agreement is hereby
amended and restated in its entirety as follows:

 

If any Ares Owners Mirror Units are forfeited or cancelled for no consideration,
a number of Class A Units held by Ares Owners LP equal to the product of the
number of Ares Owners Mirror Units, as applicable, so forfeited or cancelled
multiplied by the Corresponding Rate shall be automatically forfeited or
cancelled, as the case may be.

 

(d)                                 Section 8.2(c) of the Agreement is hereby
amended and restated in its entirety as follows:

 

If any Common Units owned by Ares Owners LP or a Service Provider (or a Person
who is a Permitted Transferee of a Service Provider) are forfeited or cancelled
for no consideration, a number of Class A Units held by the Issuer (or if the
Issuer does not hold any Class A Units, by the General Partner) equal to the
product of the number of Common Units so forfeited or cancelled multiplied by
the Corresponding Rate shall be automatically forfeited or cancelled, as the
case may be.

 

1.2                               Effect of Amendment.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the parties under the Agreement, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  This Amendment shall
apply and be effective only with respect to the provisions of the Agreement
specifically referred to herein.  After the date hereof, any reference to the
Agreement shall mean the Agreement, as modified hereby.

 

1.3                               Miscellaneous.  The provisions of Article XI
of the Agreement shall apply to this Amendment mutatis mutandis.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has caused this Amendment to be executed
by its respective officer thereunto duly authorized, as of the date first above
written.

 

 

 

ARES OFFSHORE HOLDINGS, LTD.,

 

a Cayman Islands limited company

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name: Naseem Sagati

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Ares Offshore LP Agreement]

 

--------------------------------------------------------------------------------
